IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                            NOS.
                                          WR-88,958-01
                                          WR-88,958-02
                                          WR-88,958-03
                                          WR-88,958-04
                                          WR-88,958-05


                     EX PARTE STANTON WAYNE YATES, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1525082A, 1525085A, 1525086A, 1525083A, AND 1525084A
            IN THE 8TH DISTRICT COURT FROM HOPKINS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of four

offenses of engaging in organized crime and one offense of burglary of a habitation. It assessed

lengthy prison terms. The convictions were affirmed on direct appeal. Yates v. State, 505 S.W.3d 631

(Tex. App.—Texarkana 2016).
                                                                                                       -2-

        Applicant raises many claims in his habeas applications, including several claims of

ineffective assistance of trial counsel. Trial counsel has provided an affidavit, and the trial court finds

that the ineffective assistance claims lack merit. Applicant objects to the findings. This Court has

reviewed the trial and habeas records, and this Court agrees that Applicant fails to show that trial

counsel provided ineffective assistance. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

This Court has also reviewed Applicant’s remaining claims, and they also lack merit. Habeas relief

is denied.



Filed: July 3, 2019
Do not publish